Supreme Court of Florida
                                  ____________

                                  No. SC13-2168
                                  ____________

                           MARIANNE EDWARDS,
                                Petitioner,

                                        vs.

            THE SUNRISE OPHTHALMOLOGY ASC, etc., et al.,
                           Respondents.

                                 [March 26, 2015]

PER CURIAM.

      We initially accepted jurisdiction to review the Fourth District Court of

Appeal’s decision in Edwards v. Sunrise Opthalmology ASC, LLC, 134 So. 3d
1056 (Fla. 4th DCA 2013). See art. V, § 3(b)(3), Fla. Const. However, upon

further consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we dismiss the petition.

      It is so ordered.

LABARGA, C.J., and PARIENTE, CANADY, POLSTON, and PERRY, JJ.,
concur.
LEWIS and QUINCE, JJ., dissent.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fourth District - Case No. 4D12-143

      (Broward County)

Rodrigo Louis Saavedra of Rodrigo L. Saavedra, Jr., P.A., Fort Lauderdale,
Florida, and Lincoln J. Connolly of Lincoln J. Connolly Trials & Appeals, P.A.,
Miami, Florida,

      for Petitioner

Burt Edward Redlus of the Law Offices of Burt E. Redlus, P.A., Miami, Florida,
and John David Kelner, Hollywood, Florida,

      for Respondents Gil A. Epstein, M.D. and Fort Lauderdale Eye Institute, Inc.

Iain Leslie Cooper Kennedy of Shook Hardy & Bacon, LLP, Miami, Florida,

      for Amici Curiae Florida Medical Association and American Medical
      Association




                                       -2-